PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/723,650
Filing Date: 28 May 2015
Appellant(s): Hwang et al.



__________________
Edgar Rodriguez
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief, filed 10/28/2021, appealing from the Office action mailed 01/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/27/2021 (Final Office Action), from which the appeal is taken, is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
A.)  Claims 1, 3-4, 8-10, 12-17, 19-24 and 28-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 B.)  Claims 1, 3-4, 8-10, 12-17, 19-24 and 28-49 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al., US 2013/0189204, in view of Norman et al., US 6,517,823, Gatto et al., 2009/0221978, and Cantwell et al., US 2012/0171266


WITHDRAWN REJECTIONS
No rejection has been withdrawn by the examiner at this time. 

NEW GROUNDS OF REJECTION
No new grounds of rejection have been added by the examiner at this time. 
(2) Response to Argument
Rejection A.)
Present invention refers to a sunscreen composition consisting essentially of: (a) one or more photoactives;  (b) 0.5-10.0 wt.% of a water dispersible film former component selected from the group consisting of acrylate/C12-22 methacrylate copolymer;  (c) 0.05-15 wt.% of a skin adhesion promoter component comprising polyethylene glycol (PEG)-40 hydrogenated castor oil/IPDI copolymer, PEG-200/hydrogenated castor oil/IPDI copolymer, and/or glycereth-7 /hydroxystearate/IPDI copolymer, wherein a weight ratio of said skin adhesion promoter to said photoactives is 1:80 to 1:1;  (d)  a color enhancer component comprising one or more silicon materials; and (e)  one or more colorants.
Appellant argues that terms “and/or” and “one or more” as used in claims clearly define the scope of the claims. 
In response to appellant’s argument, it should be noted that claim 1 (as an example) discloses “a skin adhesion promoter component comprising polyethylene glycol ... /IPDI copolymer, ... and/or glycereth-7/hydroxystearate/IPDI copolymer”.  This claim is unclear, because the alternatives that should be included in the claimed component are not clearly stated.  For instance, it is unclear if said claim requires a presence of all recited compounds in the claimed components, i.e., “component comprising/including polyethylene glycol ... /IPDI copolymer, ... and glycereth-7/hydroxystearate/IPDI copolymer” or at least one of them.  Further, it is unclear if said claim discloses the use of “glycereth-7/hydroxystearate/IPDI copolymer” in combination with other compounds or alone (i.e., and/or).  Further, it is noted that the use of term “one colorant comprising hennas, caramels, micas, pearl pigments, and/or pearlescent pigments”.  In the present case, it is unclear what is claimed – a composition comprising at least one colorant comprising/including hennas, caramels, micas, pearl pigments, and pearlescent pigments, or at least one colorant comprising/including at least one recited constituent, or at least one colorant comprising pearlescent pigments only.  Therefore, the metes and bounds of the claims are not reasonably clear.
Appellant argues that one would clearly and unambiguously know what compounds should be used based on functional terms recited in the claims, therefore the claim language clearly defines the scope of said claims.  
In response to appellant’s argument, it should be noted that the instant claims disclose compositions, wherein several elements are defined by their assumed function (e.g., photoactives, color enhancers, colorants) and not by the chemical structure essential for the claimed compositions.  These claims are unclear and indefinite, because the function of a particular compound may change and/or depend on conditions (e.g., used during the preparation of the claimed product).  Further, a particular compound may have various/multiple functions in the multi-component system.  The instant specification and claims provide a support to this point stating that the same compounds can be used for providing different functions: e.g., e.g., zinc oxide, can be used as a colorant (Claim 16) or as a photoactive (Claim 23).  Given that describing the function of a compound fails to distinguish said compound from other molecules or agents that can perform the same functions, it is unclear and indefinite what compounds 
Appellant further argues that the recited phrase “consisting essentially” clearly limits the scope of the claims 1 and 41 to the specified materials and those that do not materially affect the basic and novel characteristic(s) of the claimed invention.  
In response to appellant’s argument, it should be noted that in light of specification it is unclear what unrecited additional components/compounds, if any, should be excluded from the scope of the claim.  MPEP 2111.03.  Further, the functional language recited in claims 1 and 41 (i.e., photoactives, a film former, a skin adhesion promoter, a color enhancer, a colorant) does not clearly define the class of compounds that can be used in the claimed compositions.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  
Appellant argues that claim 12 is clear and definite, because one would clearly and unambiguously have a clear-cut indication of the scope of subject matter embraced by the term "silica" since a silicon material may be selected from any silica and from enumerated silica as recited in claim 12.
In response to appellant’s argument, it should be noted that claim 12 recites the broad limitation (i.e., silica) together with a narrow limitations (i.e., fumed silica, amorphous silica, hydrophobically modified silica, hydrated silica) that falls within the broad limitation in the same claim.  A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, 
Appellant argues that claim 45 is clear and definite, because the term "additive" ordinarily and customarily means a substance added to another to effect a desired change in properties.
In response to appellant’s argument, it is noted that in claim 45 “a substance” is defined by the Markusg group (i.e., selected form the group consisting of...).  The members of Markush group must belong to a recognized physical or chemical class or to an art-recognized class.  MPEP §803.02.  In the present case, some members of the recited Markush group are defined by their functionality (e.g., carrier, excipient, etc.), whereas other members are defined by their aggregative state (e.g., powders, spherical powders, etc.), or by their chemical structure/properties (oils, sterols, amino acids, etc.).  Therefore, the scope of the claim is not reasonably clear. 

Rejection B.)
Appellant argues that Duggal does not teach acrylate/C12-22 methacrylate copolymer as instantly claimed.  

    PNG
    media_image2.png
    147
    193
    media_image2.png
    Greyscale
In response to applicant’s argument, it is noted that it is well known in the field that copolymers are polymers synthesized from two or more different monomers, and crosspolymers are copolymers that are crosslinked (i.e., individual polymer chains are connected by bridging molecules/crosslinking agents).  To this point, it is noted that appellant uses interchangeably the terms “acrylate/C12-22 methacrylate copolymers” and “acrylate/C12-22 alkylmethacrylate copolymers”, and does not provide a clear definition for the structure of copolymers that can be used in the instant invention.  Specification does not teach/clarify that said copolymers must include all methacrylate monomers having from 12 to 22 carbon atoms as substitutes in the side chains, or only one type of modified methacrylate monomers, i.e., having C2, or C3, etc..  Therefore, the term “acrylate/C12-22 methacrylate copolymers” was interpreted as best understood as copolymers (as shown on the right), wherein x is acrylate monomer, R is methyl group; and R’ is a substitute that might have from 12 to 22 carbon atoms).  Further, it is noted that Duggal teaches sunscreen compositions comprising 0.1-0.5 wt% of acrylate/R-methacrylate copolymer or crosspolymer, wherein R is a C10-30 alkyl group, in combination with photoactive agents, silica material, colorants and other additives.  Therefore, it is the examiner’s positions that Duggal teaches a broader set of acrylate/R-methacrylate copolymers that can be used in sunscreen compositions.  Appellant was advised to clarify the structure of the claimed copolymers and clearly point out the structural difference from the copolymers used in the recited art. 
Appellant further argues that Norman, Gatto, and Canwell do not teach the use of acrylate/C12-22 methacrylate copolymers alone or in combination with PEG-200 
In response to appellant's arguments against the references individually, it should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981);  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  The obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is the cosmetic compositions comprising acrylate/methacrylate copolymers.
Duggal teaches sunscreen compositions comprising claimed compounds, but does teach the use of adhesion promoters and/or colorants as instantly claimed. 
Norman teach cosmetic compositions comprising hydrophobically modified acrylate/methacrylate copolymers, e.g., ethyl acrylates/methyl methacrylate copolymer, acrylates/steareth-20 methacrylate copolymer, etc. in combination with PEG-200 hydrogenated castor oil/IPDI copolymer; PVP/eicosene copolymer; pigments; UV-screening agents; silicon material, perfume; and other additives. 

    PNG
    media_image3.png
    145
    117
    media_image3.png
    Greyscale
Gatto teaches lotion compositions comprising polyacrylate or copolymer thereof (i.e., (co)polymers comprising monomers having a structure shown on the right; see Wikipedia) in combination with bis-PPG-15 dimethicone/IPDI copolymer; zinc oxide, silicone materials/compounds, and other additives. 
Cantwell teaches cosmetic compositions comprising acrylate/R-methacrylate copolymers (Para. 0021) in combination with polydiethylene glycol adipate/IPDI copolymer; silicon materials; colorants/pigments (e.g., mica, iron oxide, titanium oxide, etc.); sunscreen agents (i.e., photo actives); and/or other additives. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try components as taught by Norman et al., Gatto et al. and Cantwell et al. in the compositions taught by Duggal et al., because cited prior art teaches that said additives can be used for providing sunscreen/cosmetic compositions with enhanced gloss properties (Norman), controlled adherence to the skin (Gatto), uniform skin tone and masking skin imperfections (Cantwell).  To this point, it should be noted that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art and is prima facie obviousness.  In re Leshin, 125 USPQ 416 (CCPA 1960).  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP § 2144.07.  
Further, it should be noted that the Supreme Court decided (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)) that:
the obviousness analysis needs not seek out precise teachings directed to the subject matter of the challenged claim and can take into account the inferences and creative steps that one of ordinary skill in the art would employ.  
the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  
it is error to look only the problem the patentee was trying to solve.   Any need or problem known in the field of endeavor at the time of invention and addressed by the prior art can provide a reason for combining the elements in the manner claimed.  
it is error to assume that one of ordinary skill in the art in attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.  Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases one of ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of a puzzle (one of ordinary skill in the art is not automaton).  
it is error to assume that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try”. 
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  
Appellant further argues that instant invention shows unexpected results (i.e., synergistic effect) when a film former, skin adhesion promoter, and color enhancer are present according to embodiments (Samples 7 and 10).  
In response to appellant’s argument, it is noted that one skilled in the art would have understood that properties of multicomponent systems depends on compounds included as well as on concentrations of said compounds that define the network of intermolecular interactions, and thereby physical and chemical properties of the system/composition.  Therefore, it is expected that different compositions might have different properties.  The determination of suitable or effective concentration/composition (for providing/controlling properties of compositions) can be and usually is determined by one of ordinary skill in the art through the use of routine or manipulative 
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.